Exhibit 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited takes no responsibility for the contents of this announcement, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION AND THE ELECTION OF THE FOURTH SESSION DIRECTORS AND SUPERVISORS Sinopec Corp. proposes to amend its Articles of Association (including the Rules and Procedures for the Shareholders´ General Meetings, the Rules and Procedures for the Board of Directors´ Meetings and the Rules and Procedures for the Supervisors´ Meetings) in accordance with the relevant requirements of the Company Law of the PRC, “Guidelines for Articles of Association of Listed Companies”, “Regulations regarding General Meetings of Listed Companies” and other applicable laws and regulations. The amendments are based on the framework of its existing Articles and Association and take into account of the actual situation of Sinopec Corp. The proposed amendments to the Articles of Association (including the Rules and Procedures for the Shareholders´ General Meetings, the Rules and Procedures for the Board of Directors´ Meetings and the Rules and Procedures for the Supervisors´ Meetings) are subject to the approval of the shareholders of Sinopec Corp. by way of special resolutions at the AGM the year ended 31 December 2008. The tenure of office of the Third Session of the board of directors and the supervisory committee of Sinopec Corp. will expire in May 2009. The elections of the candidates are subject to the Shareholders´ approval by way of ordinary resolutions at the AGM for 2008 (Supervisors assumed by the employees will be elected through a democratic way by the employees of Sinopec Corp).A circular containing details of the proposed amendments to the Articles of Association (including the Rules and Procedures for the Shareholders´ General Meetings, the Rules and Procedures for the Board of Directors´ Meetings and the Rules and Procedures for the Supervisors´ Meetings), notice of the AGM and the reply slip is expected to be despatched to the holders of H shares as soon as practicable. Sinopec Corp. and its Board of Directors warrant that there are no material omissions from, or misrepresentations or misleading statements contained in, this announcement, and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in his announcement. 1.PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF SINOPEC CORP. China Petroleum & Chemical Corporation (“Sinopec Corp.”) proposes to amend the articles of association of Sinopec Corp. (the “Articles of Association”) (including the adoption of the Rules and Procedures for the Shareholders´ General Meetings, the Rules and Procedures for the Board of Directors´ Meetings and the Rules and Procedures for the Supervisors´ Meetings) in accordance with the relevant requirements of the Company Law of the PRC, “Guidelines for Articles of Association of Listed Companies”, “Regulations regarding General Meetings of Listed Companies” and other applicable laws and regulations. The amendments are based on the framework of its existing Articles and Association and take into account of the actual situation of Sinopec Corp. 2.PROPOSED AMENDMENTS 1.Articles of Association The current Article 1: These Articles of Association are drawn up in accordance with the “Company Law of the People’s Republic of China” (the “Company Law”), “Special regulations of the State Council regarding the issue of shares overseas and the listing of shares overseas by companies limited by share” (the “Special Regulations”), “Mandatory provisions for the Articles of Association of the Company to be Listed Overseas” (“Mandatory Provisions”), “Guidelines for Articles of Association of Listed Companies”, “Standards for the Governance of Listed Companies” and other relevant laws and regulations to maintain the legitimate interests of China Petroleum & Chemical Corporation (the “Company”) and its shareholders and creditors, and to regulate the organization and conducts of the Company. is hereby proposed to be amended as follows: These Articles of Association are drawn up in accordance with the “Company Law of the People’s Republic of China” (the “Company Law”), the “Securities Law of the People´s Republic of China” (“Securities Law”), “Special regulations of the State Council regarding the issue of shares overseas and the listing of shares overseas by companies limited by share” (the “Special Regulations”), “Mandatory provisions for the Articles of Association of the Company to be Listed Overseas” (“Mandatory Provisions”), “Guidelines for Articles of Association of Listed Companies” (“Guidelines on Articles”), “Standards for the Governance of Listed Companies” and other relevant laws and regulations to maintain the legitimate interests of China Petroleum & Chemical Corporation (the “Company”) and its shareholders and creditors, and to regulate the organization and conducts of the Company. The current Article 2: These Articles of Association of the Company are effective on the date of incorporation of the Company. Any amendment to these Articles of Association involving the Mandatory Provisions shall be effective upon being passed by the shareholders in a general meeting and examined and approved by the company authorized by the State Council. From the date on which the Company’s Articles of Association come into effect, the Company’s Articles of Association shall constitute a legally binding document regulating the Company’s organization and activities, and the rights and obligations between the Company and its shareholders and among the shareholders inter se. is hereby proposed to be amended as follows: These Articles of Association of the Company and its appendices are effective on the date of incorporation of the Company. From the date on which the Articles of Association and its appendices come into effect, the Articles of Association and its appendices shall constitute a legally binding document regulating the Company’s organization and activities, and the rights and obligations between the Company and its shareholders and among the shareholders inter se. The current Article 3: These Articles of Association are binding on the Company, its shareholders and directors, supervisors, president, vice-president, Chief Financial Officer and secretary of the board of directors; all of whom are entitled, according to these Articles of Association, to make claims concerning the affairs of the Company. A shareholder may take action against the Company and the Company may take action against a shareholder or a director, a supervisor, the president, the vice-president, the Chief Financial Officer or the secretary of the board of directors pursuant to these Articles of Association. A shareholder may also take action against another shareholder or directors, supervisors, president, vice-president, Chief Financial Officer and the secretary of the board of directors of the Company pursuant to these Articles of Association. is hereby proposed to be amended as follows: These Articles of Association and its appendices are binding on the Company, its shareholders, directors, supervisors and senior management personnel; all of whom are entitled, according to these Articles of Association and its appendices, to make claims concerning the affairs of the Company. A shareholder may take action against the Company and the Company may take action against a shareholder or a director, a supervisor, and a senior management personnel pursuant to these Articles of Association and its appendices. A shareholder may also take action against another shareholder or directors, supervisors, and senior management personnel of the Company pursuant to these Articles of Association and its appendices. The actions referred to in the preceding paragraph include court proceedings and arbitration proceedings. Unless otherwise defined in the contexts, senior management personnel referred to in the Articles of Association refers to the president, senior vice-president, chief financial officer, vice president, the secretary to the Board and any other person designated by the Company. The current Article 4: The Company is a joint stock limited company established in accordance with the Company Law, the Special Regulations and other relevant laws and administrative regulations of the State. The Company was established by way of promotion with the approval of the State Economic and Trade Commission of the People’s Republic of China (“PRC”), as evidenced by approval document Guo Jing Mao Qi Gai [2000] No. 154. It is registered with and has obtained a business license from China’s State Administration Bureau of Industry and Commerce on 25 February 2000. The Company’s business license number is: 1000001003298. The promoter of the Company is: China Petrochemical Corporation. is hereby proposed to be amended as follows: The Company is a joint stock limited company established in accordance with the Company Law, the Special Regulations and other relevant laws and administrative regulations of the State. The Company was established by way of promotion with the approval of the State Economic and Trade Commission of the People’s Republic of China (“PRC”), as evidenced by approval document “Approval in relation to the Agreement to
